MINISTERIO DE ENENG! $
DPDM o MINAS

Nomeos

a Ta ————
CONTRATO DE INVERSIÓN EN EXPLORACI ns

Conste por el presente documento el Contrato de Inversión en Exploración que
celebran:
0) El Estado Peruano, debidamente representado por el Director General de
Minería del Ministerio de Energía y Minas, Maria Chappuis Cardich, identificada
con DNI N*10552295, autorizado por el artículo 13”, del Decreto Supremo
N*082-2002-EF, Reglamento de Ley N*27623, a quien en adelante se le
denominará "EL ESTADO”, y,
(ii) Rio Tinto Mining And Exploration Limite, Sucursal del Peru, identificada
con RUC N”2021305391, con domicilio en Av. Santa María 140, Miraflores,
Lima, representada por su representante legal Sr. Miguel Grau Malachowski,
con poder inscrito en el asiento 13 de la ficha 40058 del Libro de Sociedades
pa Contractuales y Otras Personas Jurídicas del registro Minero y en el asiento
SS A00004 de la partida N” 11345608 del Registro de Personas Jurídicas, Zona
Registral IX, Sede Lima, a quien en adelante se le denominará “EL
INVERSIONISTA”,

en los términos y condiciones siguientes:
CLÁUSULA PRIMERA: Antecedentes

1.1. EL INVERSIONISTA es titular o concesionario de las concesiones mineras
relacionadas en el Anexo lll.

1.2. Mediante Ley N”27623, norma que dispone la devolución del Impuesto General
a las Ventas e Impuestos de Promoción Municipal a los titulares de la actividad
minera durante la fase de exploración, de fecha 8 de enero de 2002, se
estableció que los titulares de las concesiones mineras tendrán derecho a la
devolución definitiva del Impuesto General a las Ventas e Impuestos de
Promoción Municipal que les sean trasladados o que paguen para la ejecución
de sus actividades durante la fase de exploración.

ON 1.3. Mediante Decreto Supremo N*082-2002-EF, de fecha 16 de mayo de 2002, se
aprobó el Reglamento de la Ley N” 27623 y mediante Resolución Ministerial
N*530-2002-EM, se aprobó el modelo del Contrato de Inversión en
Exploración.

1.4. A fin de acogerse al beneficio contemplado en las precitadas normas, EL
INVERSIONISTA ha solicitado con fecha 6 de enero la suscripción del Contrato
de Inversión al que se refiere el artículo 1” de la Ley N*27623.

CLÁUSULA SEGUNDA: Objeto del Contrato

Es objeto del presente Contrato permitir el acceso del INVERSIONISTA a los
beneficios del Régimen de Devolución del Impuesto General a las Ventas e Impuesto
de Promoción Municipal al que se refieren la Ley N*27623 y su Reglamento, los
mismos que no surtirán efectos de existir incumplimiento por parte del
INVERSIONISTA a lo dispuesto en dichas normas.
MINISTERIO DE ENER
DPDM - ON AÑO

FOLIO: 11

Númoros

Letras

CLÁUSULA TERCERA: Compromisos de las partes
3.1. Compromisos del INVERSIONISTA:

Por medio del presente Contrato, el INVERSIONISTA se compromete a ejecutar,
a partir de la suscripción del mismo, inversiones en exploración en las
concesiones señaladas en la cláusula 1.1. por un monto de US$ US$
4,201,150.00. en un plazo de catorce meses contados a partir de noviembre de
2003 a diciembre de 2004.

Las inversiones referidas en el párrafo precedente se ejecutarán de conformidad

| con el Programa de Inversión que se adjunta como Anexo | y que forma parte

integrante del presente contrato y estarán destinadas a la obtención de los bienes

y servicios comprendidos en la lista aprobada por Resolución Ministerial del

O Ministerio de Energía y Minas, la misma que como Anexo |l forma parte del
presente contrato.

3.2. Compromiso del ESTADO:

Por su parte, el ESTADO se compromete a otorgar al INVERSIONISTA los
| beneficios contemplados en la Ley N*27623, siempre que éste cumpla con los
requisitos establecidos en dicho dispositivo legal y en su reglamento.

Asimismo, el ESTADO garantiza la estabilidad de este régimen de devolución por
lo que cualquier modificación normativa al mismo, posterior al presente contrato,
| no le resultará aplicable.

CLÁUSULA CUARTA: Ajuste al Programa de Inversión

El Programa de Inversión antes mencionado podrá ser modificado en el curso de su
ejecución, La aprobación de cualquier modificación deberá solicitarse a la Dirección
General de Minería del Ministerio de Energía y Minas, siendo de aplicación todas las
normas que regulan la presentación y aprobación de nuevos programas. De ser el
caso, luego de la aprobación de las modificaciones al Programa de Inversión, se
procederá a adecuar el presente contrato mediante addendum.

CLÁUSULA QUINTA: Ejecución del Programa de Inversión

La ejecución del Programa de Inversión será efectuada de acuerdo con lo establecido
en el Reglamento de la Ley N*27623.

CLÁUSULA SEXTA: Causales de Resolución

| Constituyen causales de resolución de pleno derecho del presente contrato, sin que
medie el requisito de comunicación previa, las siguientes:

6.1. El inicio de las operaciones con anterioridad al cumplimiento del programa de
inversión en exploración comprometido. Entiéndase por inicio de operaciones

MINISTERIO DE ENERGIA Y MINAS
DPOM - DGM

480

Números

FOLIO:

Letras Ñ

ulo 3” del

productivas el término establecido en el segundo párrafo del al
Reglamento.

6.2. La extinción de las concesiones mineras a las que se refiere el numeral 1.1 de la
cláusula primera del presente documento.

CLÁUSULA SÉTIMA: Arbitraje

Cualquier litigio, controversia o reclamación relativa a la interpretación, ejecución o
validez del presente contrato será resuelta mediante arbitraje de Derecho, llevado a
cabo en la ciudad de Lima.

El arbitraje será realizado por un Tribunal Arbitral conformado por tres miembros, de
los cuales cada una de las partes nombrará uno, dentro del plazo de treinta (30) días
contados a partir del pedido de nombramiento, siendo el tercero nombrado de común
acuerdo por los dos primeros, dentro de los treinta (30) días siguientes al
nombramiento del segundo árbitro.

El plazo de duración del proceso arbitral no deberá exceder de sesenta (60) días
hábiles, contados desde la fecha de designación del último arbitro y se regirá por lo
dispuesto en la Ley General de Arbitraje, aprobada por Ley N*26572 y/o las normas
que se sustituyan o modifiquen.

Los gastos que se generen por la aplicación de lo pactado en la presente cláusula,
serán sufragados por las partes contratantes en igual medida.

Los gastos notariales y/o registrales que origine este contrato, son de cargo del
INVERSIONISTA.

CLÁUSULA OCTAVA: Notificaciones

Para los efectos del presente contrato las partes señalan como sus domicilios los

indicados en la introducción del presente documento, donde se les considerará
presentes,

Las notificaciones dirigidas a los domicilios indicados se tendrá por bien hechas.
Cualquier cambio de domicilio deberá notificarse por escrito con una anticipación de
diez (10) dias calendario. Las comunicaciones o notificaciones que se cursen antes de
tomar conocimiento del nuevo domicilio, surtirán efectos en el domicilio anterior,

En señal de conformidad, las partes suscriben el presente d ento en tres copias
de igual tenor, en Lima, a los ..21.... días de Noviembre il

EL ESTADO EL INVERSIONISTA

ANEXO |
RESUMEN DEL CRONOGRAMA DE INVERSIÓN EN EXPLORACIONES

PERIODO NOVIEMBRE A DICIEMBRE DEL 2003 Y AÑO 2004

RIO TINTO MINING AND EXPLORATION LIMITED, SUCURSAL DEL PERÚ

(US$)

- Gastos de Personal

ES Apoyo Legal y de

Consultoria

3.- Gastos de Oficina

14.- Tecnología de Información

5.- Perforación

6.- Prospección Geoquímica

17.- Evaluación y Análisis

8.- Gastos de Movilidad

9.- Gastos de Campo, Salud,
Seguridad y Medio Amb.

10.- Derechos y Autorizaciones

je qe 2004

Nota: La ampresa estima invertir US$ 3,800,000 en el o e

SUNIM A VIDN3N3

LISTA DE BIENES Y SERVICIOS QUE TIENEN DERECHO A LA DEVOLUCIÓN DEL IGV
RIO TINTO MINING AND EXPLORATION, SUCURSAL DEL PERÚ!

MINISTERIO DE ENERGIA Y MINAS

DPOM - DGM

FOLIO: YEL

Números

ANEXO II

L BIENES
SUBPARTIDA DESCRIPCION
NACIONAL
[2508.10.00.00 | Bentonita
[3824.90.60.00 _ | Preparaciones para fluidos de perforación de pozos ("lodos”)

Protectores antirruidos de materia plástica

7228.80.00.00

Calzado con puntera metálica de protección
idad

Barras huecas para perforación de aceros aleados o sin alear

Tubos de perforación de los ao tilizados para la extracción de petróleo o gas

8207.13.10.00
8207.19.10.00

de cermet |

Trépanos y coronas excepto de cermet

8207.19.21.00

Brocas diamantadas excepto de cermet

8207.19.29.00

Las demás brocas excepto de cermet y diamantadas

8207.19.30.00

Barrenas integrales

8207.19.80,00

Los demás útiles intercambiables de perforación y sondeo

Partes de útiles intercambiables

Los demás útiles intercambiables

3430.41.00.00

Las demás máquinas de sondeo o perforación autopropulsadas

8430.49.00.00

Las demás máquinas de sondeo y perforación excepto autopropulsadas

Partes de las máquinas de sondeo o perforación de la subpartida 8430.41 0 8430.49

8431.43.00,00
[8524.39.00.00 Los demás discos para sistemas de lectura por rayos láser
[8525.10.10.00__ | Aparatos emisores de radiotelefonía o radiotelegrafía
[8525.20.19.00

Los demás aparatos emisores con aparato receptor incorporado de radiotelefonía

8704.21.00.10

8705.20.00.00

Camionetas pick-up ensambladas con peso total con carga máxima inferior o igual a 5
toneladas Diesel

9006.30.00.00

Camiones automóviles para sondeo o perforación
Cámaras especiales para fotografía submarina o aérea, examen médico de órganos internos o
| para laboratorios de medicina legal o identificación judicial

9011.10.00.00

Microscopios estereoscópicos

9011.20.00.00
9012.10.00.00
9014.20.00.00

Los demás microscopios para fotomicrografía, cinefotomicrografía o microproyección
Microscopios, excepto los ópticos; difractógrafos
Instrumentos y aparatos para navegación aérea o espacial (excepto las brújulas) |

9014.80.00.00__ | Los demás instrumentos y aparatos de navegación
9015.10.00.00 | Telémetros
['9015.20.10.00 | Teodolitos
9015.20.20.00__ | Taquímetros
9015.30.00.00 | Niveles
9015.40.10.00 _ | Instrumentos tos y aparatos de fotogrametría, eléctricos o electrónicos |
9015.40.90.00_ | Los demás instrumentos y aparatos de fotogrametría excepto eléctricos o electrónicos
9015.80,10.00__ | Los demás instrumentos y aparatos eléctricos o electrónicos excepto de fotogrametria
9015.80.90.00__ | Los demás instrumentos y aparatos excepto eléctricos o electrónicos |
9015.90.00.00 _ | Partes y accesorios
9020.00.00.00 | Los demás aparatos respiratorios y máscaras antigás, excepto las máscaras de protección sin
mecanismo ni elemento filtrante amovible
9027.30.00.00 | o espectrofotómetros y espectrógrafos que utilicen radiaciones ópticas (UV,
visibles, IR)
9030.39.00.00 | Los o instrumentos y aparatos para medida o control de tensión, intensidad, resistencia o

| potencia, sin dispositivo registrador

PDM - DGM

YES

Numeros

FOLID:

Letras

Il. SERVICIOS
[ a) Servicios de Operaelones de Exploración Minera

aéreas, mecánica de rocas).
uímicos (incluye ensayes).
- Servicios de A diamantina y de circulación reversa (roto

- Servicios de ETA multiespectral de imágenes ya sean satelitales o equipos aerotransportados,

- Ensayes de laboratorio (análisis de minerales, suelos, agua, etc).

b) Otros Servicios Vinculados a la Actividad de Exploración Minera

- Servicio de alojamiento y alimentación del personal operativo del Titular del Proyecto,

- Servicio de asesoria, consultoría, estudios técnicos especiales y auditorias destinados a las actividades de

oración minera

- Servicios de diseño, construcción, montaje industrial, eléctrico y mecánico, armado y desarmado de

maquinarias y equipo necesario para las actividades de la exploración minera.

- servicios de inspección, mantenimiento y reparación de maquinaria y equipo utilizado en las actividades
de exploración minera

- Alquiler o arrendamiento financiero de maquinaria, vehículos y equipos necesarios para las actividades de
exploración.

- Transporte de personal, maquinaria, equipo, materiales y suministros necesarios para las actividades de
exploración y la construcción de campamentos.

- Servicios médicos y hospitalarios,

- Servicios relacionados con la ión ambiental.

- Servicios de sistemas e informática.

[_- Servicios de comunicaciones, incluye comunicación radial, telefonía satelital.
- Servicios de seguridad industrial y contraincendios.
- Servicios de seguridad y vigilancia de instalaciones y personal operativo.
- Servicios de seguros.

- Servicios de rescate, auxilio,

MINISTERIO; DE ENERGIA Y MINAS

PROPIEDADES DE RIO TINTO MINING AND EXPLORATION LI!
SUCURSAL DEL PERU

ANEXO 111

MINISTERIO DE ENERGIA Y MINAS
DPOM

DGM

YY

Números

ITEM | NOMBRE DE CODIGO | TITULO REGISTRAL
CONCESION UNICO
1 [AMATE1 010084601 |01288-2001-INACC/]
2 [AMATE2 010084301 |01309-2001-INACC/J
3 [AMATE 3 010084401 |01272-2001-INACC/)
4 [AMATE 4 010084501 |01281-2001-INACC/J
5 [AMATES 010203102 |00535-2003-INACC/]
6 [AMATE6 010203202 |00508-2003-INACC/J X
7 [AMATE7 010203302 [|00437-2003-INACC/3 | 900.00|
8 [AMATES 010203402 |00553-2003-INACC/J
9 [AMATE9 010203502 |00414-2003-INACC/J
10 | APACHATA 4 010114501 |00924-2002-1NACC/J
11 |APRECIADA 1 010127501 |01466-2002-INACC/J
12 | APRECIADA 2 010127601 |00790-2002-INACC/J X
13 [APRECIADA 3 010127701 |00734-2002-INACC/) 1,000.00
14 [APRECIADA 4 010127801 |00997-2002-INACC/J
15 [APRECIADA 5 010127901 |01280-2002-INACC/I
16 [APRECIADA 6 010128001 |01042-2002-INACC/]
17 [APRECIADA 7 010128101 |00872-2002-INACC/
18 [APRECIADA 8 010128201 |00838-2002-INACC/] —
19 | APRECIADA 9 010128301 |00839-2002-INACC/J
20 |LA APRECIADA 10 | 010072502 |00184-2003-INACC/
21 [LA APRECIADA 11 | 010072602 |01459-2002-INACC/] —
22 [APRECIADA 13 010092002 |01535-2002-INACC/J
23_ | APRECIADA 14 010092102 |01576-2002-INACC/J
24 | APRECIADA 15 010092202 |02399-2002-INACC/J
25 |CALLATIA 1 010030402 |00957-2002-INACC/J
26 [CALLATIA 2 010030302 |00958-2002-INACC/J
27 |CANTAÑA 010118599 |4277-99-RPM
28 [CANTAÑA 1 010118699 |0226-2000-RPM
29 | CHENQUECALA 010117801 |00746-2002-INACC/] —
30 |[CLAVELLINAS SUR | 010078501 |01049-2001-INACC/J
31 [COLPA COTA 3 010088802 |01799-2002-INACC/J
32 |COLPA COTA 4 010088902 |02219-2002-INACC/J
33 | JARAPAÑA 010030502 |00940-2002-INACC/J
34 |LA REPARTICION 1 | 010030802 |01004-2002-INACC/]
35 |LUNAREJA 1 010122701 |00367-2002-INACC/]
36 [MIRAMAR 1 010078301 |01015-2001-INACC/]
37 _ | MIRAMAR 2 010078401 |01026-2001-INACC/J
38 | MIRAMAR 3 010120501 |00591-2002-INACC/J
39 | MIRAMAR 4 010120601 [00397-2002-INACC/J
40 [MIRAMAR 6 010120801 [00407-2002-INACC/J .
41 [MIRAMAR 7 010120901 |00563-2002-INACC/J 1,000.00
42 [MIRAMAR 8 010121001 |00560-2002-INACC/J ]
43 [MIRAMAR 9 010121101 |00561-2002-INACC/] | 1,

Letras

Ó

44  |MIRAMAR 10 010121201 [00544-2002-INACC/J 1,000.00
45 [MIRAMAR 11 010121301 |00512-2002-INACC/J 1,000.00
[46  |MIRAMAR 13 010121501 |00545-2002-INACC/] 1,000.00
47 _|MIRAMAR 14 010121601 |00399-2002-INACC/J 600.00
010121701 |00387-2002-INACC/J 700.00

010122001 |00576-2002-] Ton 100.00

010121901 100.00

s1 010121801 |00516-2002- NACO) 600.00
52 010323993 |6593-94-RPM 1,000.00
53 |RETOZO-11 010324093 _|0424-95-RPM 1,000.00
54 |RIO2 010716495 |6221-97-RPM 300.00
55 |RIO3 010716595 |1632-97-RPM 200.00
56 |RIO4 010716695 |6361-97-RPM 200.00
57 |TOTOROCO 010137898 |3512-98-RPM 300,00

MINISTERIO DE ENERGIA Y MINAS
DPDM - DGM

YE

FOLIO: Números

MINISTERIO DE ENERGIA Y MINAS

Señor Notario:

Sírvase usted extender en su registro de escrituras públicas, una en la que conste la Adenda
al Contrato de Inversión en Exploración que celebran el ESTADO PERUANO, debidamente
representado por la Directora General de Minería, Ing. María Chappuis Cardich, identificada
con Documento de Identidad Nacional N” 10552295, autorizada por el artículo 13* del
Reglamento de la Ley N” 27623 y modificatoria, aprobado por Decreto Supremo N? 082-2002-
EF, con domicilio en Av. Las Artes Sur N” 260, San Borja, Lima 41, a quien en adelante se
denominará el ESTADO; y de la otro parte RIO TINTO MINING AND EXPLORATION
LIMITED, SUCURSAL DEL PERU, con Registro Único de Contribuyente N* 20213053915,
inscrita en el Asiento 1 de la Ficha 40058 del Libro de Sociedades Contractuales y Otras
Personas Jurídicas del Registro Minero de la Oficina Registral de Lima y Callao, con domicilio

mm en Av. Larco N* 1301, Oficina 2102, Miraflores, Lima 12, representada por el Dr. Miguel Grau
Malachowski, con Documento de Identidad Nacional N” 08243249, con poder inscrito en el
Asiento 13 de la Ficha 40085 del Libro de Sociedades Contractuales y Otras Personas
Jurídicas del Registro Minero de la Oficina Registral de Lima, en adelante el INVERSIONISTA,
en los términos y condiciones siguientes:

PRIMERO.- En la fecha, el ESTADO y el INVERSIONISTA han celebrado una Adenda al
Contrato de Inversión en Exploración suscrito con fecha 21 de noviembre de 2003.

SEGUNDO..- Por la presente, ambas partes convienen en elevar a escritura pública la adenda
referida en la cláusula precedente, la misma que se insertará, conjuntamente con la
Resolución Ministerial N* 528-2002-EM, de fecha 12 de noviembre de 2002, que designa a la
ing. María Chappuis Cardich como Directora General de Minería, y el poder del Dr. Miguel
Grau Malachowski

Agregue usted señor notario las demás cláusulas de ley, e inserte los documentos referidos en
la Cláusula Segunda.

Lima, 19 de Julio de 2004

_ !
Pra cas C 4 nd

EL ESTADO EL INVERSIONISTA
MINISTERIO DE ENERGIA Y MINAS

Ñ

MINISTERIO DE EN

DPOM -

FOLIO: SL

Números

ADENDA AL CONTRATO DE INVERSIÓN EN EXPLORACIÓN ENTRE EL ESTADO
PERUANO Y RIO TINTO MINING AND EXPLORATION LIMITED, SUCURSAL DEL PERU

Conste por el presente documento el Adenda al Contrato de Inversión en Exploración
que celebran:

(I) El Estado Peruano, debidamente representado por la Directora General de Minería
del Ministerio de Energía y Minas, Ing. María Chappuis Cardich, identificada con DNI N*
10552295, autorizada por el artículo 13? del Reglamento de Ley N* 27623, aprobado por
Decreto Supremo N* 082-2002-EF, a quien en adelante se le denominará "EL ESTADO”; y,

(II) La empresa RIO TINTO MINING AND EXPLORATION LIMITED, SUCURSAL DEL
PERÚ, identificada con RUC N* 2021305391, con domicilio en Av. Larco N* 1301, Oficina
2102, Miraflores, Lima 12, representada por el Dr. Miguel Grau Malachowski, con DNI N*
08243249, con poder inscrito en el Asiento 13 de la Ficha 40085 del Libro de Sociedades
Contractuales y Otras Personas Jurídicas del Registro Minero de la Oficina Registral de Lima y
Callao, a quien en adelante se le denominará “EL INVERSIONISTA”, en los términos y
condiciones siguientes:

CLÁUSULA PRIMERA: Antecedentes

El ESTADO suscribió con EL INVERSIONISTA un Contrato de Inversión en
Exploración, con fecha 21 de noviembre de 2003. En dicho contrato EL INVERSIONISTA se
compromete a ejecutar inversiones en exploración en las concesiones señaladas en la
Cláusula 1.1. por un monto de US$ 4 201 150,00 en un plazo de catorce (14) meses contados
a partir de noviembre de 2003 a diciembre de 2004.

En el Anexo lll del contrato precitado se señala que EL INVERSIONISTA es
propietario de cincuenta y siete (57) derechos mineros.

EL INVERSIONISTA solicitó se modifique el Anexo lll a fin de que se adicionen
veintiocho (28) derechos mineros al Contrato de Inversión en Exploración. Asimismo,
comunicó que el monto de inversión incrementó de US$ 4 201 150,00 a US$ 4 788 152,00 sin
alterar la lista de bienes y servicios cuya adquisición otorgará el derecho a la devolución del
Impuesto General a las Ventas e Impuesto de Promoción Municipal a favor de EL
INVERSIONISTA, aprobada por Resolución Ministerial N* 589-2003-MEM/DM, de fecha 31 de
octubre de 2003.

La Dirección General de Minería mediante Resolución N” 004-2004-MEM-DGM/CONT,
de fecha 7 de julio de 2004, aprobó la modificación del Programa de Inversión de EL
INVERSIONISTA por el monto de US$ 4 788 152,00.

CLÁUSULA SEGUNDA: Modificación del Contrato de Inversión en Exploración.
EL ESTADO y EL INVERSIONISTA acuerdan expresamente modificar el primer

párrafo del numeral 3.1 de la Cláusula Tercera y los Anexos | y II! del Contrato de Inversión en
Exploración suscrito con fecha 21 de noviembre de 2003.

GlA Y MINAS

MINISTERIO DE ENERGIA Y MINAS

CLÁUSULA TERCERA: Modificación del primer párrafo del numeral 3.1 de la
Cláusula Tercera del Contrato de Inversión en Exploración.

El primer párrafo del numeral 3.1 de la Cláusula Tercera del Contrato de Inversión
quedará redactado en los siguientes términos: “Por medio del presente Contrato, EL
INVERSIONISTA se compromete a ejecutar inversiones en exploración en las concesiones
señaladas en la Cláusula 1.1. por un monto de US$ 4 788 152,00 en un plazo de catorce (14)
meses contados a partir de noviembre de 2003 a diciembre de 2004.”

CLÁUSULA CUARTA: Modificación del Anexo | del Contrato de Inversión en
Exploración.

El Anexo | del Contrato de Inversión en Exploración adjunto se modifica en el sentido
de incrementar la inversión total de US$ 4 201 150,00 a US$ 4 788 152,00

CLÁUSULA QUINTA: Modificación del Anexo lIl del Contrato de Inversión en
Exploración.

El Anexo ll del Contrato de Inversión en Exploración adjunto se modifica en el sentido
de considerar que EL INVERSIONISTA es propietario o cesionario de ochenta y cinco (85)
concesiones mineras, de acuerdo a la relación detallada en el mismo.

CLÁUSULA SEXTA: Salvaguarda

Las partes acuerdan que todas las cláusulas del Contrato de Inversión en Exploración
suscrito con fecha 21 de noviembre de 2003 se mantienen vigentes.

En señal de conformidad, las partes suscriben el presente documento en tres copias
de ¡igual tenor, en Lima, a los 19 días del mes de julio,de 2004.
/

(Haca Chapfee 0

EL ESTADO i

EL INVERSIONISTA
Números

z51'882'

Jrvz'ezzJogz'64z|vov'661 [erecos |1vs'z1z]eo1oez]soo'o6p [reo'¿¿e]1zz'eesfeoz'61c[e6s'zsp[e¿8'o09]orv'z61 [or2*8oz TVLOL

S9UOIDBZIJO NY Á SOYISII( "OL
“quiy olpapy Á pepunbas
*pn¡es 'oduieo ap sojseg -"6
pe

000'8 669'SS |s06'Sz 096

00S'61 098'zL

'AOJA] SP SOJSED -"8
¡euy Á UOIDEN|LAz -"Z|
eoumboas) uoIn9adsold -*9|
UOIDRIO pad -S

PulD'JO SP SOJSED -E
puoynsuoy
ap A¡eba7 okody -"z

NyYid 130 IVSANINS “O3LIAIT NOILVYO14X3 ONV ONININ O.LNIL Ole

v00Z ONV A £007 130 3YSAIMW3IDIO V IYSIMNIAON OCOIYIA
S3NOI9VYOIdX3 N3 NOISY3ANI 30 VINVIDONOYO 130 NIMNSIY

L.N OX3NV

FO DE ENERGIA Y MINAS
DM - Dum

180

Números

MINISTE

FOLIO:

ANEXO III

AMPLIACIÓN DE PROPIEDADES RIO TINTO MINING AND EXPLORATION LIMITED,

SUCURSAL DEL PERÚ
1 ABANKAI 3 010216003 03175-2003-INACC/]
2 AMATE 1 010084601 01288-2001-INACC/J |
3 AMATE 2 010084301 01309-2001-INACC/J | 1,000.00
4 AMATE 3 — 010084401 01272-2001-INACC/J 1,000.00
5 AMATE 4 010084501 01281-2001-INACC/J 800.00
6 AMATE 5 010203102 00535-2003-INACC/J 800.00
7 AMATE 6 010203202 00508-2003-INACC/] 800.00
8 AMATE 7 010203302 00437-2003-INACC/J 900.00
9 AMATE 8 010203402 00553-2003-INACC/J 300.00
u 10 [AMATE9 010203502 00414-2003-INACC/J 900.00
11 [APACHATA 4 010114501 00924-2002-INACC/J 600.00
12 — [APRECIADA 1 010127501 01466-2002-INACC/J 300.00
13 — [APRECIADA 13 010092002 01535-2002-INACC/J 1,000.00
14 | APRECIADA 14 010092102 01576-2002-INACC/J 1,000.00
15 [APRECIADA 15 010092202 02399-2002-INACC/J 200.00
16 | APRECIADA2 010127601 00790-2002-INACC/J 1,000.00
17 APRECIADA 3 010127701 00734-2002-INACC/J 1,000.00
18 [APRECIADA4 010127801 00997-2002-INACC/J 600.00
19 | APRECIADAS 010127901 01280-2002-INACC/J 900.00
20 |APRECIADA 6 010128001 01042-2002-INACC/] 600.00
21 |APRECIADA7 010128101 00872-2002-INACC/J 998.87
[> Y [22 [APRECIADA 8 010128201 00838-2002-INACC/] | 997.96
E b 1 [23 — [APRECIADA9 010128301 00839-2002-INACC/J 899.01
E 24 |AYAPATA UNO 1 010216403 03205-2003-INACC/J 800.00
25 AYAPATA DOS 1 010216603 03195-2003-INACC/3 1,00.00
26 AYAPATA TRES 1 010215503 03139-2003-INACC/J 1,000.00
27 [AYAPATA CINCO 1 010214203 03150-2003-INACC/J 700.00
28 |AYNA7 010217503 03160-2003-INACC/] 1,000.00
29 [CALLATIA 1 010030402 00957-2002-INACC/J 400.00
30 [CALLATIA 2 010030302 00958-2002-INACC/J 900.00
31 [CANTAÑA 010118599 4277-99-RPM 600.00
32 [CANTAÑA 1 010118699 0226-2000-RPM 700.00
33 [CHENQUECALA 010117801 |00746-2002-INACC/J 900.00
34 |CLAVELLINAS SUR 010078501 01049-2001-INACC/J 1,000.00
35 — [COLPACOTA3 010088802 01799-2002-INACC/J 798.71
36 [COLPA COTA 4 010088902 02219-2002-INACC/J 998.38
37 [CORANI1 010217703 03237-2003-INACC/J 1,000.00
38 [CORANI2 010217803 03152-2003-INACC/J | 1,000.00
39 —— [CORANI3 010217903 03161-2003-INACC/J 1,000.00
40 [CORANI4 010218003 03134-2003-INACC/J 500.00
41 DANDREA 010178303 04256-2003-INACC/J 400.00
42 |JARAPAÑA 010030502 00940-2002-INACC/J 1,000.00
43 — |KATANGAJ 05004406X01 — |170-90-EM-DGM-DCM 400.00

MINISTERIO DE ENERGIA Y MINAS |

FOLIO:

DPOM - Dum

S8/

Numeros

Letras

4 KATANGA K 05004407X01 556-90-EM-DGM-DCM H

45 KATANGA Q 05005529X01 309-90-EM-DGM/DCM 150.00
46 KATANGA T 010248397 6497-97-RPM _ 100,00
47 KATANGA V 010248497 7719-97-RPM 100.00
48 LA APRECIADA 10 010072502 00184-2003-INACC/] 200.00
49 LA APRECIADA 11 010072602 01459-2002-INACC/J 500.00
50 LA REPARTICION 1 010030802 01004-2002-INACC/J 1,000.00
51 LUNAREJA 1 010122701 00367-2002-INACC/J 1,000.00
52 MIRAMAR 1 010078301 01015-2001-INACC/J 1,000.00
53 MIRAMAR 10 010121201 00544-2002-INACC/J 1,000.00
54 MIRAMAR 11 010121301 00512-2002-INACC/J 1,000.00
55 MIRAMAR 13 010121501 00545-2002-INACC/J 1,000.00
56 MIRAMAR 14 010121601 00399-2002-INACC/J 600.00
57 MIRAMAR 15 010121701 00387-2002-INACC/J 700.00
58 MIRAMAR 16 010122001 00576-2002-INACC/J 100.00
59 MIRAMAR 17 010121901 00920-2002-INACC/J 100.00
60 MIRAMAR 18 010121801 00516-2002-INACC/J 600.00
61 MIRAMAR 2 010078401 01026-2001-INACC/J 400.00
62 MIRAMAR 3 010120501 00591-2002-INACC/J 1,000.00
63 MIRAMAR 4 010120601 00397-2002-INACC/J 1,000.00
64 MIRAMAR 6 010120801 00407-2002-INACC/] 1,000.00
65 MIRAMAR 7 010120901 00563-2002-INACC/J 1,000.00
66 MIRAMAR 8 010121001 00560-2002-INACC/J 1,000.00
67 MIRAMAR 9 010121101 00561-2002-INACC/J 1,000.00
68 OYAECHEA 4 010215203 03154-2003-INACC/J 700.00
69 OYAECHEA 5 010215303 03171-2003-INACC/J 900.00
70 PETA 17 0506198AX01 3744-99-RPM 49.05
pal PETA 5 05006089X01 472-89-EM-DGM/DCM 934.52
72 PETA 6 05006090X01 7084-96-RPM 1000.00
73 PETA 7 05006198X01 3731-99-RPM 351.70
74 RETOZO-10 010323993 6593-94-RPM 1,000.00
75 RETOZO-11 010324093 0424-95-RPM 1,000.00
76 RETOZO-7 010323693 4696-95-RPM 1000.00
Egd RETOZO-8 010323793 4965-94-RPM 1000.00
78 RIO 2 010716495 6221-97-RPM 300.00
79 RIO 3 010716595 1632-97-RPM 200.00
80 RIO 4 010716695 6361-97-RPM 200.00
81 SANTIAGO APOSTOL 1 010229294 1192-98-RPM 1000.00
82 SANTIAGO 3 010083695 2220-97-RPM 800.00
83 SANTIAGO 4 010083495 8613-96-RPM 600.00
84 SANTIAGO 5 010083295 2655-97-RPM 1000.00
85 TOTOROCO 010137898 3512-98-RPM 300.00

